Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US10554779B2 and claims 1-20 of U.S. Patent No. US11228660B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass the broader claims of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarr et al., Pub. No.: US 20180181569 A1, hereinafter Jarr, in view of Chen et al., Pub. No.: US 20110184806 A1, hereinafter Chen.

As per claim 1, Jarr discloses A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform: 
receiving, via a computer network, a search query from an electronic device of a user (abstract, pars. 3, 16, 37); 
determining a set of items of an item group associated with the search query based at least in part on an item vector representation and a keyword vector representation (see mapping above including at least pars. 24-29, 34-37, 44, 50, 65 – item specific feature vectors/dimensions, item similarity scores, rankings, attributes/categories, data and/or “one or more attributes” are all examples of item vector representations, and text query/text search string, descriptors, words, labels, other search queries, etc. are all examples of keyword vector representations); 
Jarr does not explicitly disclose, however Chen, in the related field of endeavor of product searching discloses determining purchase probabilities associated with the set of items based at least in part on scores for the set of items (Chen, pars. 20-23 and Jarr, par. 26); 	
ranking the set of items into a ranked order based at least in part on the purchase probabilities associated with the set of items (see Chen, pars. 20-23, 63, 65, 68, 70 and Jarr, pars. 37, 54); and 
facilitating displaying the set of items in ranked order (see mapping above including at least Jarr, fig. 1C and 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chen’s teaching, in the related field of endeavor of product searching would have allowed Jarr’s method to take into account product purchase probabilities of items in order to rank items in a more relevant manner (Chen, paragraphs 20-23) to improve the likelihood of purchases (Jarr, paragraph 26). Chen, paragraphs 20 and 21 include “This may constitute a holistic probabilistic measure of a prospective item purchase that may facilitate increased item sales or revenue, as well as subjective user satisfaction with respect to identifying desirable items” and “In recent testing, a test system yielded significant improvements over an existing production system with respect to click-through counts, purchase-through counts, and gross merchandising value. An example embodiment may provide a practical yet principled framework for recommendation of items in domains with affluent user self-input data.”

As per claim 6, Jarr in view of Chen discloses the system of claim 1, wherein the computing instructions, when further executed on the one or more processors, cause the one or more processors to further perform: determining a user purchase probability that the user purchases a first item of two or more items at a particular time based at least in part on a first item score for the first item and based at least in part on an item activity associated with a browse session (see combination of Jarr and Chen as provided in the rejection of claim 1 and see Chen, pars. 68, 106, 134, 135).

As per claim 7, Jarr in view of Chen discloses the system of claim 1, wherein the computing instructions, when further executed on the one or more processors, cause the one or more processors to further perform: clustering a search set based at least in part on one or more keywords, wherein the keyword vector representation is representative of the search set (see at least Jarr pars. 24-29, 34-37, 44, 50, 65 – where text query/text search string, descriptors, words, labels, other search queries, etc. are all examples of keyword vector representations - and note the keyword-based capturing (i.e. clustering) in at least pars. 21 and/or the keyword based consideration of histories and other/similar search queries in a grouped (i.e. clustered) manner in at least par. 37); and 
clustering the item group comprising two or more items, wherein the item vector representation is representative of the item group (see mapping above including at least Jarr pars. 15, 29-30, 34, 38, 43, 44).

As per claim 8, Jarr in view of Chen discloses The system of claim 1, wherein the search query comprises an item activity associated with a browse session (Jarr, fig. 1C illustrates multiple browse session item activities as part of a search query such as physically entering textual content (i.e. item activity) in a text box, or clicking an arrow button (i.e. item activity), during a browse session; additionally, and/or alternativity, a search query is provided (i.e. comprises) a context wherein the context includes item activities associated with a browse session as disclosed in at least par. 37). 

As per claim 9, Jarr in view of Chen discloses the system of claim 1, wherein the computing instructions, when further executed on the one or more processors, cause the one or more processors to further perform: creating a text corpus comprising: the search query of the user of a plurality of users; and an item activity associated with a browse session (Jarr, pars. 37, 52, 54, 66, 67, 72 and Chen, par. 96).

As per claim 10, Jarr in view of Chen discloses the system of claim 1, wherein the computing instructions, when further execute on the one or more processors, cause the one or more processors to further perform: creating a text corpus comprising an item activity associated with a browse session, wherein the item activity comprises at least one of: a view of an item of the item group; a click on the item of the item group; an add-to-cart of the item of the item group; or a purchase of the item of the item group (see rejection of claim 9).
As per claims 11 and 16-20, they are analogous to claims above and therefore likewise rejected. 

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jarr as modified above and further in view of Guo et al., Pub. No.: US 20160306798 A1, hereinafter
Guo.

As per claim 2, Jarr in view of Chen discloses The system of claim 1. The combination does not explicitly disclose, however, Guo in the related field of endeavor of search and recommendation discloses wherein receiving the search query comprises: receiving the search query from the electronic device during a time window, wherein the time window comprises a number of subsequent actions associated with an item activity associated with a browse session (Guo, par. 29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Guo’s teaching would have allowed the combination to derive context information wherein “context describes a circumstance in which a user has submitted a query, as expressed by context information” in order “to search for relevant documents” (Guo, par. 27 and abstract).
Analogous claim 12 is likewise rejected.


Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are deemed to be directed to a non-obvious improvement over the invention described in Jarr and Chen; the claims comprise processing first data associated with the search query by: determining one or more keywords by capturing the one or more keywords associated with the search query during a time window; determining two or more items by: capturing the two or more items associated with the search query; and forming the item group comprising the two or more items associated with the search query; and creating a feature set of second data associated with at least a portion of a plurality of users, wherein the second data comprises historical online behavior of the at least the portion of the plurality of users.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20130073390 A1
Pars. 19-23
Probability distribution of previous product purchases

US 11062371 B1
Col. 4, lines 4-19 & fig. 6
Training based on queries and purchase probabilities




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154